Citation Nr: 1105479	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-28 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for status post left knee 
anterior horn tear and lateral meniscus tear, currently rated 10 
percent disabling.

2.  Entitlement to an initial increased rating for status post 
chronic lower back strain with degenerative disc and joint 
disease, currently rated 20 percent disabling.

3.  Entitlement to an initial increased rating for degenerative 
disc and joint disease of the cervical spine, currently rated 20 
percent disabling.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for an acquired psychiatric 
disability, to include depressive disorder.


REPRESENTATION

Veteran represented by:	Stephen Stefanski, Attorney-at-
Law
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to August 
2002.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

An October 2003 rating decision granted entitlement to service 
connection for status post chronic lower back strain, assigning a 
10 percent rating, effective August 17, 2002.  A February 2004 
rating decision denied entitlement to a compensable increased 
rating for status post left knee anterior horn tear and lateral 
meniscus tear.  In April 2004, the Veteran filed a notice of 
disagreement with the disability ratings assigned.  Statements of 
the case were issued in August 2004, and a substantive appeal was 
received in August 2004.  A September 2004 rating decision 
granted service connection for traumatic cervical disc disease, 
assigning a 10 percent rating, effective April 21, 2004.  In 
October 2004, the Veteran filed a notice of disagreement with the 
disability rating assigned, a statement of the case was issued in 
February 2006, and a substantive appeal was received in October 
2006.  The Board notes that such substantive appeal was untimely 
filed; however, the Board will take jurisdiction of such issue.  
In a July 2006 rating decision, a 20 percent rating was assigned 
to status post chronic lower back strain with degenerative disc 
and joint disease (formerly status post chronic lower back 
strain), a 20 percent rating was assigned to degenerative disc 
and joint disease of the cervical spine (formerly traumatic 
cervical disc disease), and a 10 percent rating was assigned to 
status post left knee anterior horn tear and lateral meniscus 
tear, all effective June 6, 2006.  Although increased ratings 
were granted, the issues remained in appellate status, as the 
maximum schedular rating was not assigned nor were the ratings 
assigned during the entire appeal period.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In a January 2009 rating decision, a separate 
rating was assigned for radiculitis of right upper extremity (due 
to cervical spine disability), rated 10 percent disabling, and a 
separate rating was assigned for radiculitis of right lower 
extremity (due to lumbar spine disability), rated 10 percent 
disabling, both effective June 6, 2006.  

The Veteran testified at a RO hearing in July 2008, and he 
testified at a Board hearing in December 2010; the transcripts 
are of record.

At the Board hearing, the Veteran testified that his 
radiculopathy in the right upper extremity had gotten 
worse, reporting that he was a candidate to get the bone 
spur shaved or to undergo at fusion of the cervical spine.  
This could be construed as a claim for an increased rating 
for radiculitis of the right upper extremity and this 
matter is referred to the RO for appropriate action.  

The issues of entitlement to increased ratings for lumbar spine 
disability, cervical spine disability, and entitlement to service 
connection for headache disability and an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
any further action is required on his part.


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of entitlement to an 
increased rating for status post left knee anterior horn tear and 
lateral meniscus tear.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to an increased rating 
for status post left knee anterior horn tear and lateral meniscus 
tear.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


DISMISSAL

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to 
an increased rating for status post left knee anterior horn tear 
and lateral meniscus tear at the December 16, 2010 Board hearing.  
Thus, there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal on this 
matter, and the issue of entitlement to an increased rating for 
status post left knee anterior horn tear and lateral meniscus 
tear is dismissed.


ORDER

Entitlement to an increased rating for status post left knee 
anterior horn tear and lateral meniscus tear is dismissed.




REMAND

Lumbar spine & cervical spine disabilities

Initially, the Board notes that the Veteran has testified that he 
seeks most, if not all, of his treatment at the Jennings, 
Louisiana VA Medical Center (VAMC), and he has undergone 
treatment subsequent to the date his VA treatment records were 
associated with the claims folder.  At the Board hearing, the 
Veteran submitted VA treatment records dated in September 2009; 
however, the Veteran indicated that he sought treatment a handful 
of times after January 2009.  Updated treatment records from 
January 9, 2009, to the present must be associated with the 
claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the Board hearing, the Veteran testified that he has trouble 
moving his neck, and he takes over-the-counter medication on a 
regular basis for his pain and discomfort.  He also testified to 
experiencing permanent spasms in his neck with loss of mobility.  
With regard to his lumbar spine, the Veteran report inflammation 
and limitation of motion at times.  

The Board notes that the Veteran's last VA examination was 
conducted in August 2008, thus over two and a half years ago.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  In order to more 
accurately reflect the current level of the Veteran's disability, 
the Board believes that an examination and opinion is necessary.  
See 38 C.F.R. § 3.159 (c) (4); see also Green v. Derwinski, 1 
Vet. App. 121 (1991).  

Disability exhibited by headaches and psychiatric disability

In an October 2008 rating decision, the RO denied entitlement to 
service connection for headache disability and depressive 
disorder.  In September 2009, the Veteran filed a notice of 
disagreement.  Under the circumstances, a statement of the case 
needs to be issued with regard to the issues of entitlement to 
service connection for headache disability and acquired 
psychiatric disorder, to include depressive disorder.  
Accordingly, these matters must be returned to the RO for 
appropriate consideration and issuance of a statement of the case 
with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records 
from the Jennings/Alexandria VAMC for the 
period January 9, 2009, to the present.

2.  The Veteran should be afforded an 
orthopedic examination with an orthopedist 
to determine the severity of his lumbar 
spine and cervical spine disabilities.  It 
is imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings should 
be reported.  The examination of the spine 
should include range of motion studies.  
With regard to range of motion testing, the 
examiner should report at what point (in 
degrees) that pain is elicited as well as 
whether there is any other functional loss 
due to weakened movement, excess 
fatigability or incoordination.  The 
examiner should specifically state if 
ankylosis and muscle spasm are present.  
The examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months, and a description of all 
neurologic manifestations, to include, but 
not limited to, radiating pain into an 
extremity, and bowel or bladder impairment.  

3.  With regard to the issues of 
entitlement to service connection for 
headache disability and an acquired 
psychiatric disorder, to include depressive 
disorder, appropriate action should be 
taken pursuant to 38 C.F.R. § 19.26 in 
response to the September 2009 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so the 
Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

4.  The RO/AMC should then readjudicate the 
issues of entitlement to increased ratings for 
status post chronic lower back strain with 
degenerative disc and joint disease and an 
initial increased rating for degenerative disc 
and joint disease of the cervical spine.  If any 
of the benefits sought on appeal are not granted 
in full, the Veteran and his representative 
should be provided with a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


